98 F.3d 1348
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Graham SNYDER, Defendant-Appellant.
No. 95-10465.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
William Graham Snyder appeals the district court's order which granted the government's Fed.R.Crim.P. 35 motion and reduced Snyder's sentence by 60 months for his substantial assistance to the government.  Snyder contends that the district court erred by denying his motion for a further downward departure to reduce his sentence to time served.  He argues the district court based its sentencing decision on an unconstitutional ground, but our review of the record indicates no support for this contention.  Because a defendant may not challenge on appeal the extent of a downward departure from the Sentencing Guidelines,  United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994), this appeal is


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3